Citation Nr: 0842520	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-19 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertensive heart 
disease with left ventricular hypertrophy.

3.  Entitlement to service connection for peripheral vascular 
disease of both lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


REMAND

The veteran had active military service from December 1973 to 
May 1980.  He also had service in the Navy Reserves 
thereafter  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2008.  A transcript of the hearing 
is of record.  At the hearing, the veteran submitted new 
evidence in the form of a Social Security Administration 
(SSA) decision with an earlier date than a previously 
submitted SSA decision.  The veteran specifically waived his 
right to have the RO consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board 
notes that the veteran submitted evidence from the SSA, 
showing that he is receiving disability payments due, in 
part, to his peripheral vascular disease, supraventricular 
tachycardia, concentric hypertrophy, and poorly controlled 
hypertension.  The Board notes that there are no records from 
the SSA in the claims folder except for the decisions 
awarding him disability benefits.  It appears that the AOJ 
contacted the SSA in September 2002, before the veteran was 
granted disability, so no records were obtained at that time.  
Because any records held by SSA could have a direct bearing 
on all of the issues on appeal here, the Board must remand so 
that any available SSA records may be obtained in order to 
ensure that the veteran receives the due process to which he 
is entitled.  

The Board notes that in its review of the veteran's SMRs, two 
records show possible elevated blood pressure.  The veteran's 
blood pressure was recorded as 110/90 in July 1974 and 130/92 
in August 1980.  Because two SMRs show possible elevated 
blood pressure while in service, the Board finds that the 
veteran should be afforded a VA examination to determine the 
etiology of his current hypertension, hypertensive heart 
disease with left ventricular hypertrophy, and peripheral 
vascular disease of both lower extremities.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should contact the veteran and 
obtain details of any SSA disability 
claim, past or present.  The AOJ should 
then contact SSA and obtain any records 
that are potentially related to the 
veteran's claimed disabilities.  

2.  The AOJ should thereafter schedule the 
veteran for a VA medical examination to 
determine the etiology of the veteran's 
diagnosed hypertension, hypertensive heart 
disease, and vascular disease.  
Specifically, the examiner is to express 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
each claimed disability is traceable to 
his period of military service.  (The 
examiner should consider the blood 
pressure readings obtained during active 
military service.)

The veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated tests 
should be conducted and those reports should 
be incorporated into the examination and 
associated with the claims file.  The AOJ 
should ensure that the examination report 
complies with this remand and answers the 
questions presented in the AOJ's examination 
request.  If any report is insufficient, it 
should be returned to the examiner for 
necessary corrective action, as appropriate.

The veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

